     Case 1:19-cv-03282-RMP          ECF No. 21     filed 01/15/21   PageID.1747 Page 1 of 10




1

2
                                                                                      FILED IN THE
                                                                                  U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF WASHINGTON



3                                                                            Jan 15, 2021
                                                                                 SEAN F. MCAVOY, CLERK

4

5                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7        STANLEY E. H.,
                                                        NO: 1:19-CV-3282-RMP
8                                   Plaintiff,
                                                        ORDER ADOPTING REPORT AND
9              v.                                       RECOMMENDATION

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                    Defendant.
12

13            BEFORE THE COURT is United States Magistrate Judge John T. Rodgers’

14   Report and Recommendation (“R & R”), ECF No. 18 (Oct. 14, 2020), to deny

15   Plaintiff Stanley E. H.’s 1 motion for summary judgment, ECF No. 10, and grant

16   Defendant Commissioner of Social Security’s (the “Commissioner’s”) cross-

17   motion for summary judgment, ECF No. 15. On October 22, 2020, Plaintiff timely

18   objected to the R & R. ECF No. 19. The Commissioner responded to the

19

20
     1
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
21   name and last initial.

     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
     Case 1:19-cv-03282-RMP        ECF No. 21   filed 01/15/21   PageID.1748 Page 2 of 10




1    objection on November 5, 2020. ECF No. 20. The Court has reviewed the R & R,

2    the Plaintiff’s objections and the parties’ other submissions, the relevant law, and

3    is fully informed.

4                                    LEGAL STANDARD

5          Upon objection to a magistrate’s report and recommendation, district courts

6    review de novo “those portions of the report or specified proposed findings or

7    recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The Court

8    applies the overarching legal standard that the Social Security Commissioner’s

9    final determination that a claimant is not disabled must be upheld if: (1) the

10   “proper legal standards” have been applied; and (2) “substantial evidence in the

11   record as a whole” supports that determination.” Hoffman v. Heckler, 785 F.2d

12   1423, 1425 (9th Cir. 1986).

13         If the evidence “is susceptible to more than one rational interpretation, it is

14   the ALJ’s conclusion that must be upheld.” Burch v. Barnhart, 400 F.3d 676, 679

15   (9th Cir. 2005). The Court may affirm the ALJ’s decision even if the ALJ made an

16   error, so long as the error was harmless, meaning it was “inconsequential to the

17   ultimate nondisability determination.” Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir.

18   2020) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir. 2006)).

19                                      DISCUSSION

20         In objecting to Magistrate Judge Rodgers’ recommended disposition of

21   Plaintiff’s appeal, Plaintiff argues that the Court should reverse the Administrative


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
     Case 1:19-cv-03282-RMP      ECF No. 21    filed 01/15/21   PageID.1749 Page 3 of 10




1    Law Judge’s findings (“ALJ”) because the ALJ failed to properly evaluate the

2    medical opinion evidence and Plaintiff’s testimony. See ECF No. 19. The

3    Commissioner responds that the ALJ’s reasoning was supported by substantial

4    evidence and Plaintiff has not identified any errors in the R & R, but is merely

5    asking the Court to reweigh the evidence. See ECF No. 20.

6          Having reviewed de novo the portions of the report and specified proposed

7    findings to which Plaintiff objected, the Court finds that the Report and

8    Recommendation appropriately addressed Plaintiff’s arguments regarding the

9    medical opinion evidence and Plaintiff’s testimony, consistent with the relevant

10   legal standards and the record in this case. ECF No. 18 at 5–11.

11    I.   Medical Opinion Evidence

12         Plaintiff argues that the ALJ improperly weighed the opinion evidence,

13   including the opinions from treating physician, Dr. Powers, and examining

14   psychologist, Dr. Billings. ECF No. 10 at 10-17.

15         When an examining or treating physician’s opinion is contradicted by

16   another physician, the ALJ is required to provide “specific and legitimate reasons,”

17   based on substantial evidence, to reject the opinion. Andrews v. Shalala, 53 F.3d

18   1035, 1041 (9th Cir. 1995). An ALJ needs less substantial evidence to reject an

19   examining physician’s opinion than to reject a treating physician’s opinion. Lester

20   v. Chater, 81 F.3d 821, 831 n. 8 (9th Cir. 1995).

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 3
     Case 1:19-cv-03282-RMP       ECF No. 21     filed 01/15/21   PageID.1750 Page 4 of 10




1          A. Dr. Powers

2          First, Plaintiff claims that the ALJ reversibly erred by wholly ignoring Dr.

3    Powers’ findings related to Plaintiff’s limitations from epilepsy and headaches, and

4    that the ALJ’s failure to provide specific reasons for rejecting those portions of Dr.

5    Powers’ opinion is basis for remand. ECF No. 19 at 2. Dr. Powers opined that

6    Plaintiff had mild limitations from epilepsy and moderate limitations from chronic

7    headaches. Tr. 491.

8          The ALJ found that Dr. Powers’ opinion, including those portions related to

9    Plaintiff’s limitations from epilepsy and headaches, was not persuasive or

10   consistent with the record. Tr. 29. An ALJ may reasonably consider a medical

11   opinion’s consistency with the record as a whole. 20 C.F.R. 416.927(c)(4). The

12   ALJ noted that Plaintiff has not had a generalized tonic-clonic seizure since 2015,

13   before his alleged onset date of disability, and that Plaintiff’s self-reported “little

14   seizures” were not detailed by a medical professional. Tr. 27. The ALJ further

15   noted that Plaintiff’s activities do not reflect that he has severe migraines that can

16   be considered debilitating. Tr. 28. Although Dr. Powers opined that Plaintiff had

17   moderate limitations due to headaches, the ALJ rejected the allegations about

18   problems such as headaches because they were “highly dependent” on Plaintiff’s

19   “subjective reporting.” Id. Contrary to Plaintiff’s argument, the ALJ sufficiently

20   explained why Dr. Powers’ opinion as to Plaintiff’s limitations stemming from

21   alleged epilepsy and headaches was not fully credited.


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 4
     Case 1:19-cv-03282-RMP       ECF No. 21    filed 01/15/21   PageID.1751 Page 5 of 10




1          Second, Plaintiff argues that the ALJ’s conclusion that the sedentary

2    limitations had its “main basis” in the back pain is speculation. ECF No. 19 at 3.

3    However, the Physical Functional Evaluation completed by Dr. Powers plainly

4    reveals that “chronic back pain” was in her opinion the most severe impairment,

5    with a severity rating of 4 meaning “very significant” and affecting the following

6    basic work activities: sitting, standing, walking, lifting, carrying, reaching,

7    stooping, and crouching. Tr. 491. Thus, the ALJ’s finding that “the main basis for

8    the sedentary rating was his back pain, which was at the marked level” is not

9    speculative. Tr. 29.

10         Third, Plaintiff argues that the reasons provided by the ALJ are insufficient

11   to support rejecting Dr. Powers’ assessment. ECF No. 19 at 3. The ALJ found

12   that the severity of pain Plaintiff told Dr. Powers he was experiencing was later

13   contradicted by statements to other providers. Tr. 29; compare Tr. 495 (December

14   29, 2016: “The patient describes the pain as sharp, aching, stabbing, and throbbing.

15   The pain is constant.”) with Tr. at 620 (December 30, 2016: “Client denies having

16   issues with pain this week.”). “He reported that he went hiking for 12 miles as

17   well as walked normally for 30 miles daily.” Tr. 29. Although the Report and

18   Recommendation found that Plaintiff’s assertion that he walked 30 miles in two

19   hours is not realistic, the R & R also noted that the record contains many instances

20   of Plaintiff’s reports of walking daily. Tr. 1332, ECF No. 18 at 7 n. 3.

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 5
     Case 1:19-cv-03282-RMP      ECF No. 21    filed 01/15/21   PageID.1752 Page 6 of 10




1          Plaintiff’s alleged 30 mile walk was not the sole basis that the ALJ

2    articulated in rejecting Dr. Powers’ opinion. See ECF No. 18 at 7 (“While not

3    contained in the specific paragraph about Dr. Powers, the ALJ also gave additional

4    reasons for her assignment of greater weight to the state agency opinions, including

5    noting that there was no objective evidence in the file to support a finding that

6    Plaintiff’s condition had worsened since the previous unfavorable decision, and

7    thus finding Plaintiff had not rebutted the presumption of continuing non-disability

8    arising under AR 97-4(9).”) (citing Tr. 27, 30). Plaintiff argues that the Court

9    should disregard these additional reasons because they appear in other paragraphs

10   of the opinion. However, the Court does not read the authority provided by

11   Plaintiff so broadly as to constrain the Court’s review to a single paragraph. See

12   Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (“We are constrained to

13   review the reasons the ALJ asserts.”).

14         Accordingly, the Court adopts the Report and Recommendation’s findings

15   as to the sufficiency of the ALJ’s rationale in rejecting Dr. Powers’ opinion as

16   unreliable or inaccurate.

17         B. Dr. Billings

18         Plaintiff claims that the ALJ failed to give any reason to discount Dr.

19   Billings’ disabling limitations. ECF No. 19 at 6. Dr. Billings opined that Plaintiff

20   would require repetition and have difficulty working closely with co-workers. Tr.

21   653. The ALJ did not rely substantially on Dr. Billings’ opinion, however agreed


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 6
     Case 1:19-cv-03282-RMP      ECF No. 21    filed 01/15/21   PageID.1753 Page 7 of 10




1    that Plaintiff would have some difficulty with concentration, memory, directions,

2    and interaction. Tr. 29. The ALJ noted that Dr. Billings’ opinion was not contrary

3    to the finding that Plaintiff has residual functional capacity to perform light work.

4    Id. The ALJ further stated: “[u]nskilled work generally is routine, repetitive work

5    in nature. It involves simple tasks, little to no decision making, work around

6    objects (vs. people), little to no judgment, and minimal changes.” Id. at 30.

7          Magistrate Judge Rodgers found that the ALJ did not err because the ALJ is

8    responsible for translating and incorporating clinical findings into a succinct RFC

9    ECF No. 18 at 7–8 (citing Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th

10   Cir. 2008)). Furthermore, as set forth in the R & R, the ALJ sufficiently addressed

11   Plaintiff’s limitations opined by Dr. Billings in the RFC. ECF No. 18 at 8. The

12   Court agrees. The ALJ set forth her reasoning with respect to Dr. Billings “in a

13   way that allows for meaningful review.” Brown-Hunter v. Colvin, 806 F.3d 487,

14   492 (9th Cir. 2015). The ALJ’s finding was not contrary to the opinion of Dr.

15   Billings, and to the extent one could argue it was, the ALJ sufficiently addressed

16   why the alternative argument would be inconsistent with the record. Tr. 30.

17         Accordingly, the Court adopts the Report and Recommendation’s findings

18   with respect to Dr. Billings’ opinion and its incorporation into the RFC.

19   II.   Plaintiff’s Testimony

20         Plaintiff alleges that the ALJ improperly assessed Plaintiff’s testimony

21   regarding his symptoms as unreliable. ECF No. 19 at 6–7. Magistrate Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 7
     Case 1:19-cv-03282-RMP       ECF No. 21    filed 01/15/21   PageID.1754 Page 8 of 10




1    Rodgers found that the ALJ offered clear and convincing reasons for discounting

2    Plaintiff’s allegations. ECF No. 18 at 10. Furthermore, Magistrate Judge Rodgers

3    found that “[w]hile some of the activities the ALJ pointed to were manifestations

4    of Plaintiff’s delusions, the ALJ offered other clear and convincing reasons for

5    discounting Plaintiff’s testimony, so any error was harmless.” Id. at 11 (citing

6    Carmickle v. Comm'r Soc. Sec. Admin, 533 F.3d 1155, 1163 (9th Cir. 2008)).

7    Plaintiff disputes the standard for assessing harmless error as applied in the R & R.

8    ECF No. 19 at 7.

9          “Harmless error” is that which is “inconsequential to the ultimate

10   nondisability determination.” Stout v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050,

11   1055 (9th Cir. 2006). “So long as there remains ‘substantial evidence supporting

12   the ALJ’s conclusions on . . . credibility’ and the error ‘does not negate the validity

13   of the ALJ’s ultimate [credibility] conclusion,’ such is deemed harmless and does

14   not warrant reversal.” Carmickle v. Comm'r, Soc. Sec. Admin., 533 F.3d 1155,

15   1162 (9th Cir. 2008) (quoting Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d

16   1190, 1195–97 (9th Cir. 2004)). The relevant inquiry is “whether the ALJ’s

17   decision remains legally valid, despite such error. Carmickle, 533 F.3d at 1162.

18         The Report and Recommendation does not provide the incorrect standard for

19   assessing harmless error; Plaintiff merely disagrees with how the standard is

20   applied to the facts of the case. Plaintiff argues that the ALJ’s use of Plaintiff’s

21   delusions, which is a component of his disability, as evidence against him was not


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 8
     Case 1:19-cv-03282-RMP       ECF No. 21      filed 01/15/21   PageID.1755 Page 9 of 10




1    a minor error in credibility, but rather the basis for the ALJ’s conclusions

2    supporting a non-disability determination. ECF No. 19 at 10.

3          Here, the ALJ’s decision finding Plaintiff less than fully credible is valid,

4    despite any reliance on activities that were products of purported delusions. See

5    Carmickle, 533 F.3d at 1163. “Multiple inconsistencies severely undermine the

6    overall reliability of his allegations.” Tr. 27–28. The inconsistencies cited include

7    several contradictory reports made to different providers by Plaintiff. Id. One

8    provider even concluded that the Plaintiff was malingering, and Plaintiff admitted

9    to the same. Tr. 681 (“Client reports feeling upset about the doctor telling him he

10   was malingering. Client reports he did not shower or trim his beard for over a

11   week before he met with the doctor, client recognizes that he was trying to make

12   his case sound more urgent or severe than it really was.”).

13         The ALJ’s credibility determination remains legally valid, despite any

14   reliance on Plaintiff’s reported activities that were products of his delusions. Thus,

15   the Court adopts the Report and Recommendation with respect to the ALJ’s

16   credibility determination as to Plaintiff.

17         Accordingly, the Court ADOPTS the Report and Recommendation, ECF

18   No. 18, in it’s entirety. Consequently, IT IS HEREBY ORDERED:

19         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 10, is DENIED.

20         2.     Defendant’s Motion for Summary Judgment, ECF No. 15, is

21                GRANTED.


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 9
     Case 1:19-cv-03282-RMP     ECF No. 21    filed 01/15/21   PageID.1756 Page 10 of 10




1          3.     The District Court Clerk is directed to enter judgment for Defendant.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, enter judgment as directed, provide copies to counsel, and close this case.

4          DATED January 15, 2021.

5
                                                s/ Rosanna Malouf Peterson
6                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 10
